DETAILED ACTION
Claims status
In response to the continuation as filed on 02/01/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

35 U.S.C. 112(f): Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim 1 recites "A system, comprising:…a layer mapping function module…configured to generate the translation protocol…, and a multilayer network translation interface module configured to use the topology map…”
The claim has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “configured to generate and configured to use” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In view of the specification, the components of figure 1 are the device/apparatus that seems to perform the process of a layer mapping function module operatively coupled to the network entity at the first layer and configured to generate a translation protocol. The translation protocol is configured to determine common attributes between a first topology format and a second topology format. The network entity at the first layer of the multilayer network is configured to use the translation protocol to convert a topology map in the first topology format into a topology map in a third topology format. A multilayer network translation interface module is configured to use the topology map in the third topology format to generate a topology map in the second topology format. See ¶. [1017] of the instant application.
Similarly, the specification further appears to support for the network translation interface module stating that figure 1 is a schematic illustration of a multi-layer network employing a multilayer network translation interface module (e.g., controller-to-controller interface 112 a or 112 b), according to an embodiment. The controller-to-controller interfaces 112 a-b can be embodied in hardware (e.g., a modular hardware chip including processing hardware and data storage hardware, the modular hardware chip being operatively coupled to a network controller) and/or software (e.g., a computer code module stored or implemented in hardware, firmware, processor-executable instructions stored in memory, and/or the like stored or implemented in hardware). The controller-to-controller interfaces 112 a-b can be configured to transfer the defined CAM to another network controller on another network layer, and/or to receive CAMs from other network controllers. The controller-to-controller interfaces 112 a-b can also be configured to translate CAMs into formats associated with the particular network layer at which they are received. See ¶. [1019]-¶. [1021].
Therefore, one of ordinary skill in the art would understand the term "module' as simply a substitute for the term "means for' because "module" would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function (see MPEP 2181(I.)).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
Claim 1 recites “A system comprising:…a network topology map from a network entity at a second layer of multilayer network, the network topology map…being stored in an optical layer format.” in line 4. [Emphasis Added]
The claimed elements are reviewed in light of the specification to determine whether the claimed elements are sufficiently supported by the description of the current application and the parent application 14515074 from with Applicant claims for an earliest effective filing date. In view of the specification, it only provides translating the network topology map in a first format, and providing the network topology map in the second format to a controller to controller interface module for converting the network topology map.
Nowhere does in this instant specification nor previous application implicitly and/or explicitly provide “the network topology map being stored in an optical layer format at the network entity.”. In view of the above analysis, the instant specification fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, for lack of adequate written description. Independent claims 8 and 14 are further rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, based on the same/similar reason as discussed in above. Dependent claims2-7, 9-13, and 15-20 are also rejected as being dependency upon the rejected base claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Issue:
Claim 1 recites “the network entity at the first layer including a processor that generates a translation protocol based on common attributes…” in line 6.
The claim further recites “a layer mapping function module…configured to generate the translation protocol…” in line 10. Emphasis added.
Analysis:
According to the claimed language, it appears that the same translation protocol is generated twice by the processor and the layer mapping function module. It is unclear to determine which one of the components, i.e., the processor or layer mapping module, generates the translation protocol. It is also difficult to determine whether the translation protocols generated by the processor and the layer mapping function model are the same or not.
After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. The independent claims 8 and 14 are further rejected under 112(b) based on the same or similar issue(s). Dependent claims 2-7, 9-13, and 15-20 are rejected for the reasons presented above with respect to rejected claims 1, 8 and 14 and in view of their dependence thereon.

Claims 8-13 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Issue:
Claim 8 recites “A system comprising: a controller configured to be coupled at a first layer…., a controller configured to be coupled at a second layer…”
Claim 8 further recites “the network topology map being stored at the controller in an optical layer format;…” in line 9.
Analysis:
As per claim 8 languages, the two controllers are configured for the first layer and the second layer.
However, “the controller in an optical layer format” is appeared to refer back to one of the controllers. It’d be difficult to determiner whether the controller in the optical layer format is being referred back to the controller of the first layer, the controller of the second layer or not. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. Dependent claims 9-13 are also rejected for the reasons presented above with respect to rejected claims 1, 8 and 14 and in view of their dependence thereon.

Claims 14-20 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “the network topology map being stored at the network entity…” in line 5.
The recited term “the network entity” lacks a proper antecedent basic. After applying the broadest reasonable interpretation to the claim, the metes and bounds of the claimed invention are not clear, thus the claim is indefinite and should be rejected. It is recommended that the claim language be amended such that the exact meaning of the above quoted limitation is clear. Dependent claims 15-20 are also rejected for the reasons presented above with respect to rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.
Claims 1-6, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Biegert et al. (US 8,433,195 B2) in view of Okamoto et al. (US 7,483,446 B2).
Regarding claim 1; Biegert discloses a system, comprising:
a network entity at a first layer of a multilayer network (See Fig. 4: an Optical Network Terminal (ONT) to receive Optical signals (i.e., first layer); Col. 13, Lines 5-10), the entity at the first layer configured to receive a request for a network topology (See Fig. 7: the Optical Network Terminal (ONT) to receive Optical Signals; Col. 22, Lines 42-50) from a network entity at a second layer of a multilayer network (See Fig. 6: the Subscriber Gateway 92 to receive IP packets (i.e. second layer); Col. 18, Lines 30-35),
the network topology map being stored at the network entity at the first layer in an optical layer format (See Fig. 7: the pluggable optical module 132 to convert/translate and store the optical signals/packets; Col. 28, Lines 10-15), the network entity at the first layer including a processor (See Fig. 7: a processor 138 a Pluggable Optical Module 132 (i.e. layer mapping module); Col. 28, Lines 10-15) operatively coupled to the network entity at the first layer (See Fig. 7: the Optical Module 132 coupled with ONT 120; Col. 22, Lines 61-65) and configured to generate a translation protocol (See Fig. 7: the pluggable optical module 132 to convert/translate the optical signals/packets; Col. 28, Lines 10-15), based on common attributes between an abstraction of a first topology format associated with the first layer (See Fig. 4: determining Optical layer protocol (i.e., first layer) associated with optical signals (i.e. first format); Col. 13, Lines 5-10) and an abstraction of a second topology format (See Figs. 7 and 12A: data conversion from the Optical Signals (i.e. first topology format) to the Electrical Signals, and from the Electric Signals to MAC layer signals with IP packets (i.e., second topology format); Col. 28, Lines 10-15 and Lines 17-24);
a layer mapping function module (See Fig. 7: a Pluggable Optical Module 132 (i.e. layer mapping module); Col. 28, Lines 10-15) operatively coupled to the network entity at the first layer (See Fig. 7: the Optical Module 132 coupled with ONT 120; Col. 22, Lines 61-65) and configured to generate the translation protocol (See Fig. 7: the pluggable optical module 132 to convert/translate the optical signals/packets; Col. 28, Lines 10-15), the translation protocol configured to determine common attributes between a first topology format and a second topology format (See Figs. 7 and 12A: data conversion from the Optical Signals (i.e. first topology format) to the Electrical Signals, and from the Electric Signals to MAC layer signals with IP packets (i.e., second topology format); Col. 28, Lines 10-15 and Lines 17-24), the network entity at the first layer of the multilayer network (See Fig. 4: an Optical Network Terminal (ONT); Col. 13, Lines 5-10) configured to use the translation protocol to convert a topology map in the first topology format into a topology map in a third topology format (See Fig. 7: the Optical Module 132 to convert from the Optical Signals (i.e., first topology format) into the Electrical Signals (i.e. third topology format); Col. 28, Lines 10-15); and
a multilayer network translation interface module (See Fig. 7: the Optical MAC Unit 140 to receive and convert the electrical signals generated by module 132; Col. 28, Lines 17-21) configured to use the topology map in the third topology format (See Fig. 7: ONT network of the Electrical Signals (i.e. third topology format); Col. 28, Lines 10-14, and Lines 17-24) to generate a topology map in the second topology format (See Figs. 7 and 12A: the Optical MAC Unit 140 to convert/generate the Electrical signals into MAC layer signals (i.e. second topology format) that contain IP packets; Col. 28, Lines 17-24); the network entity at the first layer configured to send the topology map in the second topology format to the network entity at the second layer (See Fig. 7: the Controller 136 to provide the MAC layer signals (i.e., IP packets) to the Subscriber Gateway Device coupled with Gateway unit 86 (i.e. Controller at the second layer); Col. 28, Lines 26-34) such that the entity at the second layer determines a path between a first network node and a second network node based on the topology map in the second topology format.
Even though, Biegert clearly teaches converting from the first topology format to the CAM format, and the third to second topology format at the network entity at the second layer, Biegert doesn’t explicitly disclose determining a path between a first network node and a second network node based on the topology map in the second topology format.
However, Okamoto from the same field of endeavor discloses determining a path between a first network node and a second network node based on the topology map in the second topology format (See Figs. 8 and 11: the IP packets (i.e. second topology format) are extracted by the Optical path/IP converter. The converted Optical Path packets are sent to output lines to route between IP Routers (i.e. first and second network node); Col. 10, Lines 59-65, and Col. 11, Lines 64-67).
[For instance, Okamoto’s invention is from the same field of endeavor because it originally discusses converting the Optical signals at the OTM path/IP converter into IP typed signals. The converted optical path or IP signals are sent out via the output lines to route between the IP routers. See Okamoto: Col. 10, Lines 49-64 and Col. 12, Lines 6-15.]
The rationale of combining is that Okamoto's teaching method of determining an Optical path signal using the Optical Path to IP converter in the Optical/IP transmission network could apparently be implemented into Biegert’s conventional method of converting from Optical signals to IP signals to support a plurality of optical network protocols.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide determining an Optical path signal using the Optical Path to IP converter as taught by Okamoto to have incorporated in the system of Biegert, so that the motivation would provide an optical path transmission line can be used effectively and a high-capacity communication can be realized. Further, a cost reduction can be realized. See Okamoto: Col. 8, Lines 26-30.
[Note: The Office further provided a diagram in order to illustrate a clear teaching of the prior art Biegert upon the instant claimed elements.]

    PNG
    media_image1.png
    461
    910
    media_image1.png
    Greyscale

Regarding claim 2; Biegert in view of Okamoto discloses the system wherein the network entity in the first layer interprets the network topology map (Biegert: (See Fig. 7: Optical Module 132 to convert from the Optical Signals to the Electrical Signals (i.e. second format); Col. 28, Lines 10-15) using optimization inherent to the optical layer format (Okamoto: using the optical path signal effectively. Col. 8, Lines 25-30).

Regarding claim 3; Biegert discloses the system wherein: the network entity in the first layer of the multilayer network is a first controller in a first layer domain (See Fig. 7: the Optical Network Terminal (ONT) with the frist Controller 136; Col. 25, Lines 17-22); and
the first layer domain is an optical domain on a server layer (See Fig. 3: ONT 40 to connect to optical network via optical fiber to receive and transmit optical signals (i.e. server layer); Col. 10, Lines 10-17).


Regarding claim 4; Biegert discloses the system wherein:
the network entity in the first layer of the multilayer network is a first controller in a first layer domain  (See Fig. 7: the Optical Network Terminal (ONT) with the frist Controller 136; Col. 25, Lines 17-22); and
the network entity in the second layer of the multilayer network is a second controller in a second layer domain (See Fig. 7: the Optical MAC Unit 140 (i.e. second controller) to convert the Electrical signals into MAC layer signals; Col. 28, Lines 17-24, and see also Fig 12A.).

Regarding claim 5; Biegert discloses the system wherein:
the network entity in the first layer of the multilayer network is a first controller in a first layer domain (See Fig. 7: the Optical Network Terminal (ONT) with the frist Controller 136; Col. 25, Lines 17-22);
the network entity in the second layer of the multilayer network is a second controller in a second layer domain (See Fig. 7: the Optical MAC Unit 140 (i.e. second controller) to convert the Electrical signals into MAC layer signals; Col. 28, Lines 17-24, and see also Fig 12A.); and
the second layer domain is an IP domain on a client layer (See Fig. 7: the Optical MAC Unit 140 to convert the Electrical signals into MAC layer signals (i.e. third format) that contain IP packets; Col. 28, Lines 17-24, and see also Fig 12A.).

Regarding claim 6; Biegert discloses the system wherein the multilayer network translation interface is configured to send the topology map in the second topology format to the network entity at the second layer (See Fig. 7 and 12A: the Optical Mac unit to convert the electrical signals to the Macy layer signals or second layer; Col. 28, Lines 18-25, and the controller 136 to transmit the Mac layer signals; Col. 28, Lines 27-30) such that the network entity at the second layer stores the topology map in the second topology format (See Fig. 12: the optical MAC unit may store the data in a memory; Col. 26, Lines 1-7), which is streamlined for the second layer (See Fig. 12; The MAC layer signals may be generated by MAC 140 according to a standard network protocol or a non-standard network protocol for transmission, i.e. streamlined; Col. 28, Lines 30-35).

Regarding claim 7; Biegert discloses the system wherein the network topology map includes attributes specific to the first layer in the optical layer format (See Fig. 3: ONT 40 to receive and transmit optical signals (i.e. server/optical layer); Col. 10, Lines 10-17; and See also Fig. 7: to convert from the Electrical signals into MAC layer signals with IP packets (i.e. IP topology format); Col. 28, Lines 17-24, and see also Fig 12A.).


Claims 8-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Biegert et al. (US 8,433,195 B2) in view of Lee et al. (US 9,167,309 B2).
Regarding claim 8; Biegert discloses a system, comprising:
a controller configured to be coupled (See Fig. 7: the Optical Network Terminal (ONT) with Controller 136; Col. 25, Lines 17-22) at a first layer of a multilayer network (See Fig. 7: ONT or Optical Signal layer network; Col. 22, Lines 42-50) including a processor (See Fig. 7: Pluggable Optical Module 132 (i.e. layer mapping module); Col. 28, Lines 10-15, and see also Fig. 7: a processor 138 a Pluggable Optical Module 132 (i.e. layer mapping module); Col. 28, Lines 10-15) configured to translate a network topology map in a first format (See Fig. 7: the Pluggable Optical Module 132 to convert from the Optical Signals (i.e. first format); Col. 28, Lines 10-15) and at the first layer of the multilayer network into a common abstraction model (CAM) (See Fig. 7: Optical Module 132 to convert from the Optical Signals to the Electrical Signals (i.e. CAM format); Col. 28, Lines 10-15) in response to a request for a network topology may (See Fig. 7: the Optical Network Terminal (ONT) to receive Optical Signals; Col. 22, Lines 42-50)  from a controller configured to be coupled at a second layer of the multilayer network (See Fig. 6: the Subscriber Gateway 92 to receive IP packets (i.e. second layer); Col. 18, Lines 30-35), 
the (CAM) specifying information generated from the network topology map in the first format (See Fig. 7: the Pluggable Optical Module 132 to convert from the Optical Signals (i.e. first format); Col. 28, Lines 10-15) and relating to common attributes (See Fig. 7: the Optical Module 132 to convert from the Optical Signals (i.e., first topology format) into the Electrical Signals (i.e. CAM format); Col. 28, Lines 10-15) between an abstraction of the first format and an abstraction of a second format (See Figs. 7 and 11a; the converted optical-electrical signals (i.e. second format) is transmitted/attributed to the subscriber gateway device via the cable(s) 74; Col. 15, Lines 21-25 and Col. 16, Lines 24-28), the network topology map being stored at the controller in an optical layer format (See Fig. 7: the pluggable optical module 132 to convert/translate and store the optical signals/packets; Col. 28, Lines 10-15);
the controller configured to be coupled at the first layer (See Fig. 7: the ONT Controller 136; Col. 25, Lines 17-22) configured to provide the CAM (See Fig. 7: ONT network of the Electrical Signals (i.e. CAM format); Col. 28, Lines 10-14, and Lines 17-20) to a controller-to-controller interface (See Fig. 7: Optical MAC Unit 140 (i.e. controller-to-controller); Col. 28, Lines 17-21) configured to convert the network topology map to the second format (See Fig. 7: the Optical MAC Unit 140 to convert the Electrical signals into MAC layer signals (i.e. second format) that contain IP packets; Col. 28, Lines 17-24, and see also Fig 12A.) and provide the network topology map in the second format to the controller at the second layer (See Fig. 7: the Controller 136 to provide the MAC layer signals (i.e., IP packets or second format) to the Subscriber Gateway Device coupled with Gateway unit 86 (i.e. Controller at second layer); Col. 28, Lines 26-34).
	Even though, Biegert clearly teaches conversion from a second format (See Fig. 7: the Electrical Signals (i.e. CAM format); Col. 28, Lines 10-14, and Lines 17-20) to a third format (See Fig. 7: to convert the Electrical signals into MAC layer signals (i.e., Second format); Col. 28, Lines 17-24) and transmitting the network topology map in the third format to the controller at the second layer (See Fig. 7: to provide the MAC layer signals (i.e., IP packets) to the Subscriber Gateway Device 122 (i.e. Controller at second layer); Col. 28, Lines 26-34), Biegert doesn’t explicitly disclose in response to a request for a network topology from a controller at the second layer.
	However, Lee from the same field of endeavor teaches in response to a request for a network topology from a controller at the second layer (See Figs. 1 and 3: performing photoelectric conversion (i.e., converting from CAM to Second format for network topology) on the data streams based upon the request by the subscriber terminal (i.e., controller at the second layer), Col. 2, Lines 62-67, Col. 3, Lines 1-3, and Col. 7, Lines 49-53).
	[For instance, Lee's invention is from the same field of endeavor because it originally discusses the method of receiving and identifying a broadcast service request from a subscriber terminal, and converts the broadcast data streams from Optical to IP-based data streams (i.e. photoelectric conversion), and transmits the converted data signals to the subscriber terminal. See Lee: Col. 7, Lines 34-37, 49-54, and 58-67)]
	In the manner of combining is that Lee's teaching of data conversion based upon a request from the subscriber terminal could apparently be implemented into Biegert’s teaching of performing data conversion from Optical to MAC data to provide the data streams service at the subscriber terminal.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide performing data conversion from a request from the subscriber terminal as taught by Lee to have incorporated in the system of Biegert, so that the motivation would provide that the signal quality of a broadcast service can be improved, and multi-screen service and smart broadcast service can be efficiently provided through the exchange of various types of service streams. Lee: Col. 7, Lines 13-17.

Regarding claim 9; Biegert discloses the system of claim 8, wherein:
the first layer is a server layer of the multilayer network (See Fig. 3: ONT 40 to connect to optical network via optical fiber to receive and transmit optical signals (i.e. server layer); Col. 10, Lines 10-17), and the server layer is configured to use an optical domain protocol (See Fig. 3: Col. 10, Lines 10-18).

Regarding claim 10; Biegert discloses the system wherein:
the second layer is a client layer of the multilayer network (See Fig. 3: the Subscriber Gateway Device 92 coupled with the Gateway Unit 86 to receive the IP data signals; Col. 21, Lines 26-32), and
the client layer is configured to use an internet protocol (IP) domain protocol (See Fig. 6: the Gateway Unit 86 to extract IP packets; Col. 21, Lines 27-30)

Regarding claim 11; Biegert discloses the system wherein:
the first format is an optical network topology format (See Fig. 7: the Optical network packets (i.e. first format); Col. 28, Lines 10-16); and the second format is an internet protocol (IP) topology format (See Fig. 7: extract the IP packets from the MAC layer signals; Col. 28, Lines 27-35).

Regarding claim 12; Biegert discloses the system wherein:
the first format is an optical network topology format (See Fig. 7: the Optical network packets (i.e. first format); Col. 28, Lines 10-16), the second format is an internet protocol (IP) topology format (See Fig. 7: extract the IP packets from the MAC layer signals; Col. 28, Lines 27-35), and the processor (See Fig. 7: the pluggable optical module 132; Col. 28, Lines 10-15) is configured to determine common attributes between the optical network topology format (See Fig. 7: the optical module 132 to convert the optical signals for ONT network; Col. 28, Lines 10-14) and the IP topology format (See Fig. 7: the Optical MAC unit 140 to convert to MAC layer signals that contain IP packets; Col. 28, Lines 17-25).

Regarding claim 13; Biegert discloses the system of claim 8, wherein:
the first format is an optical network topology format (See Fig. 7: the Optical network packets (i.e. first format); Col. 28, Lines 10-16),
the second format is an internet protocol (IP) topology format (See Fig. 7: extract the IP packets from the MAC layer signals; Col. 28, Lines 27-35), and
the common link abstraction model format (See Fig. 7: the Electrical Signals format (i.e. common link abstraction model); Col. 28, Lines 11-16) is configured to describe the network topology map in the optical network topology format using common attributes between an abstractions the optical network topology format and the IP topology format (See Fig. 7: converting from the Optical signals to Electrical signals, and Electrical signals to MAC layer signals/IP packets; Col. 28, Lines 10-24).


Claims 14-16, 18, and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Okamoto et al. (US 7,483,446 B2) in view of Biegert et al. (US 8,433,195 B2) and further in view of Yadav (US 2011/0235635 A1).
Regarding claim 14; Okamoto discloses a method, comprising:
receiving a signal at a first controller at a first layer of a multilayer network (See Fig. 8: receiving a signal at the interface of the IP router (i.e. first layer) that contains OTM/IP Converter (i.e., first controller); Col. 10, Lines 49-54) from a second layer in the multilayer network (See Fig. 2: the OTM signal transmitted from an Optical Path Network coupled with OTM Transport Structure (i.e. second layer); Col. 7, Lines 53-59), the signal requesting a network topology map in a second layer topology format (See Figs. 4 and 8; the OTM signal is entered into the interface part 17 for OTM to IP layer (i.e., second layer) conversion; Col. 8, Lines 47-55), the network topology map being stored at the network entity at the first layer in an optical layer format (See Fig. 7: the pluggable optical module 132 to convert/translate and store the optical signals/packets; Col. 28, Lines 10-15);
in response to the signal (See Fig. 8: the OTM signal at 1001; Col. 10, Lines 49-54), retrieving a network topology map (See Fig. 8: de-multiplexing the OTM or Optical signal (i.e. network topology map) at the optical de-multiplexing circuit 1022; Col. 10, Lines 56-62) in a first layer topology at the first controller (See Fig. 8: in the IP router at the OTM/IP path converter 1021 (i.e., first controller); Col. 10, Lines 50-56);
translating the network topology in the first layer topology format (See Fig. 4 and 8: converting from the OTM/Optical Signal; Col. 10, Lines 49-54, and Lines 60-64) into a common abstraction model (CAM) (See Fig. 7: the Optical Module 132 to convert from the Optical Signals (i.e., first topology format) into the Electrical Signals (i.e. CAM format); Col. 28, Lines 10-15) using a processor (See Fig. 7: a processor 138 a Pluggable Optical Module 132 (i.e. layer mapping module); Col. 28, Lines 10-15) at the first controller (See Fig. 8: OTM/IP Converter (i.e., first controller)), the CAM specifying information generated from the network topology map in the first layer topology format (See Fig. 7: the Pluggable Optical Module 132 to convert from the Optical Signals (i.e. first format); Col. 28, Lines 10-15) and relating to common attributes (See Fig. 7: the Optical Module 132 to convert from the Optical Signals (i.e., first topology format) into the Electrical Signals (i.e. CAM format); Col. 28, Lines 10-15) between an abstraction of the first topology format and an abstraction of the second layer topology format (See Figs. 7 and 11a; the converted optical-electrical signals is transmitted/attributed to the subscriber gateway device via the cable(s) 74; Col. 15, Lines 21-25 and Col. 16, Lines 24-28);
translating the CAM into a topology map in the second layer topology format using a controller-to-controller interface (See Figs. 5 and 8; the Optical Module 132 to convert from the Optical Signals (i.e., first topology format) into the Electrical Signals (i.e. CAM format); Col. 28, Lines 8-15); and
sending the topology map in the second layer topology format (See Fig. 8: converted IP signals (i.e. second layer topology format) are sent to IP packet output lines; Col. 10, Lines 60-65).
Even though, Okamoto clearly discloses translating/converting from the first layer topology format (i.e. OTM signal) into the second layer topology format (i.e. IP signal/packet), Okamoto doesn’t explicitly teaches translating/converting from the first layer topology format into the CAM using a processor and translating the topology map in the CAM into the topology map in the second topology format using a controller-to-controller interface module.
However, Biegert from the same field of endeavor discloses translating the network topology map in the first layer topology format (See Fig. 7: the Pluggable Optical Module 132 to convert/translate from the Optical Signals (i.e. first layer format); Col. 28, Lines 10-15) into a CAM format using a processor at the first controller (See Fig. 7: the Pluggable Optical Module 132 (i.e. layer mapping module) to convert from the Optical Signals to the Electrical Signals (i.e. CAM format); Col. 28, Lines 10-15); and
translating the topology map in the CAM (See Fig. 7: ONT network of the Electrical Signals (i.e. CAM); Col. 28, Lines 10-14, and Lines 17-20) into a topology map in the second layer topology format (See Fig. 7: the Optical MAC Unit 140 to convert the Electrical signals into MAC layer signals (i.e. third format) that contain IP packets; Col. 28, Lines 17-24) using a controller-to-controller interface module (See Fig. 7: Optical MAC Unit 140 (i.e. controller-to-controller); Col. 28, Lines 17-21).
	[For instance, Biegert invention is from the same field of endeavor because it originally discusses receiving the Optical signals received as downstream transmission from the Optical Network, converting from the Optical signals to Electrical signals, and converting to data units by the Optical MAC unit to support a plurality of optical network protocols. See Biegert: Col. 2, Lines 32-54.]
	In the manner of combining is that Biegert’s teaching of conversion from Optical Signals to Electrical Signals, and Electrical Signals to IP data packets could be apparently implemented into Okamoto’s convention translating method of Optical signal into IP signal at the OTM/IP converter located within the IP router for IP packets routing/transmitting.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide conversion from Optical Signals to Electrical Signals, and Electrical Signals to IP data packets as taught by Biegert to have incorporated in the system of Okamoto, so that the motivation would not only provide the Optical Network to facilitate reconfiguration of ONT to support a variety of optical network protocols but also to make the ONT more flexible. Biegert: Col. 22, Lines 26-32.
Neither Okamoto nor Biegert explicitly discloses sending the second layer topology format to the second controller in response to receiving signal.
However, Yadav from the same field of endeavor discloses sending the second layer topology format to the second controller in response to receiving signal (See Fig. 1: the ONT to receive, convert and transmit converted optical/IP signals (i.e. second layer topology format) to the Optical Layer Terminal (OLT) (i.e. second terminal) via ODN; Para. [0058], Lines 1-6, and Para. [0056], Lines 1-7).
 [For instance, Yadav’s invention is from the same field of endeavor because it originally discusses receiving ATM cells and converting the cells into optical signals for output via Optical Distribution Network. It further discusses the CPE device to generate IGMP message (i.e. IP layer message) based on the receiving request and convert to ATM cells and optical signals for transmission to Optical Line Terminal (OLT) via ODN network. Yadav: Para. [0019] and [0029].]
In the manner of combining is that Yadav’s teaching of sending the converted optical signals to the same destination could be apparently implemented into Okamoto’s conventional teaching of IP packets and Optical Path signals transmission in Optical Network System.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide sending the second layer topology format to the same second controller in response to receiving signal as taught by Yadav to have incorporated in the system of Okamoto, so that the motivation would provide a quality of service features and specialized security function via the optical network. Yadav: Para. [0016].

Regarding claim 15; Okamoto discloses the method wherein:
the first layer is a client layer of the multilayer network (See Fig. 1 and 4: receiving a signal at the interface of the IP router (i.e. first/client layer); Col. 10, Lines 49-54), and the client layer uses an internet protocol (IP) domain protocol (See Fig. 4: the IP router for routing IP packets; Col. 8, Lines 34-38).

Regarding claim 16; Okamoto discloses the method wherein:
the second layer is a server layer of the multilayer network (See Fig. 2: an Optical Path Network coupled with OTM Transport Structure (i.e. second/server layer); Col. 7, Lines 53-59), and the server layer uses an optical domain protocol (See Fig. 2: the OTM structure for OTM signals; Col. 7, Lines 54-58).

Regarding claim 17; Okamoto in view of Biegert discloses the method wherein the network entity in the first layer interprets the network topology map (Biegert: See Fig. 7: Optical Module 132 to convert from the Optical Signals to the Electrical Signals (i.e. second format); Col. 28, Lines 10-15) using optimization inherent to the optical layer format (Okamoto: using the optical path signal effectively. Col. 8, Lines 25-30).

Regarding claim 18; Biegert discloses the system wherein the network topology map includes attributes specific to the first layer in the optical layer format (See Fig. 3: ONT 40 to receive and transmit optical signals (i.e. server/optical layer); Col. 10, Lines 10-17; and See also Fig. 7: to convert from the Electrical signals into MAC layer signals with IP packets (i.e. IP topology format); Col. 28, Lines 17-24, and see also Fig 12A.).

Regarding claim 19; Okamoto in view of Biegert discloses the method wherein the CAM (See Fig. 7: the Electrical PHY module to receive the Electrical Signals (i.e. CAM format); Col. 28, Lines 10-15) describes connections between network devices (See Figs. 7 and 8: connections between ONT and gateway devices) the connections being independent of a structure of the first layer of the multilayer network (See Fig. 7: transmitting and receiving electrical signals via electrical cable (i.e. independent of optical fiber or first layer); Col. 15, Lines 21-25 and Col. 16, Lines 24-28).

Regarding claim 20; Okamoto in view of Biegert discloses the method wherein the common attributes include common indicia within the first layer topology format (Biegert: See Fig. 7: the Optical network packets (i.e. Optical topology format); Col. 28, Lines 10-16) and the second layer topology format (Biegert: See Fig. 7:  the IP layer packets from the MAC layer signals (i.e. IP topology format); Col. 28, Lines 27-35) the common indicia indicative of: (1) a network link in a network topology map (Biegert: Col. 3, Lines 7-25), (2) a path between network nodes represented within the network topology map (Okamoto: Abstract), and (3) a network node represented within the network topology map (Biegert: Col. 8, Lines 26-36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.1
Gerstel (US 2007/0280265 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416